 

 

SHARE SALES CONTRACT

 

 

completed on today's date between 

 

 

1.

EK Mittelstandsfinanzierungs AG (FN 226436 w)

Operngasse 6, 1010 Vienna 

 

(the “Seller “)

 

as a Seller

 

and 

 

2.

Century Casino Europe GmbH (FN 30856 b)

Untere Viaduktgasse 2, 1030 Vienna

 

(the “Buyer “)

 

as Buyers

 

as follows:

1.

Preamble

 

1.1.

Company. The Centoris Beteiligungs AG is a registered company in the company
register of the Commercial Court Vienna (FN 397337 w) with a place of business
in Vienna. The Company business address is MariahilferstraBe 1/ Getreidemarkt
17, 1060 Vienna (“Company “).

 

1.2.

Capital Stock. The Capital Stock of the Company consists of EUR 22.000.000 and
is divided in 22.000.000 Piece Shares.

 

1.3.

Shareholding Seller. The Seller holds 10.780.000 piece shares of the Company
(this corresponds 49% of the capital stock of the Company). The Seller intends
to sell 5.720.000 piece Shares of the Company (this corresponds to 26% of the
capital stock of the Company) to the Buyer and the Buyer intends to buy these
piece shares of the Company from the Seller.

 

2.

Object Of The Purchase, Purchase Agreement

 

2.1.

Object Of The Purchase. The Seller holds among other things 5.720.000 piece
shares at the Company (this corresponds to 26% of the capital stock of the Compa



 

--------------------------------------------------------------------------------

 

 

ny), with exhibit serial numbers 13420001 – 19140000 (the
“Purchase-Representational Shares “).

 

2.2.

Purchase Agreement. The Seller sells and transfers hereby to the Buyer in
accordance with the Condition of the Provisions defined in this Sales Contract
the Purchase-Representational Shares including all associated Rights and
Obligations and commits themselves to hand these over immediately after signing
this sales contract to the Buyer and to transfer the share certificates to the
Buyer accordingly endorsed. 

 

3.

Purchase Price, Maturity, Provision Of Security

 

3.1.

Purchase Price. The Purchase Price for the Purchase-Representational Shares
consists of altogether EUR 5.720.000. 

 

3.2.

Maturity. The Purchase Price is due within fourteen working days (excluding
Saturday) on an account which is to be made available from the Seller for
Payment after Final Licensing. Interest on the Purchase Price pursuant to point
3.1 is not due during the period between the day of the signing of the present
agreement and the day of the maturity of the Purchase Price. For purposes of
this agreement “Final Licensing” is defined as the distribution of the (the
“Casino License”) for the Location Vienna “south-west” to the Company through
formal right by public complaint to the Courts Of Justice opposable or in a
pending procedure before the public Courts Of Justice

 

3.3.

Restitution Obligation. If by 30 June 2015; (i) formally valid Licensing to the
Company was not affected; (ii) the Casino License is issued to a Competitor of
the Company and no formal valid compliant against the licensing to the
competitor is given out to the Courts Of Justice of public Right and no such
complaint is pending or (iii) the Company withdraws their application for the
Casino License;  the Buyer commits to transfer the Purchase-Representational
Shares within 10 Days to the Seller at a value of EUR 5.720.000 and to make or
to arrange the transfer of the Purchase-Representational Shares to the Seller
for the Purchase Price pursuant to Point 3,1. In case of a compliant issued
pursuant to this Point 3,3 (ii) no Payments between Seller and Buyer are to be
completed. It is held that the costs carrying rules of the underwriting contract
remain untouched by it from today's date concerning the application phase. If
the Casino License should have been formally validly given by 30 June 2015 to
the Company, by official decision, the Contracting Parties will agree upon a new
due date (“long stop DATE”), starting from which the shares must
return. Pursuant to Point 3,3 (iii) all accounts receivable and demands of the
Seller are finally satisfied in connection with the present agreement opposite
the Buyer, no further demands exist of the Seller opposite the Buyer from or in
connection with the present agreement. The Buyer is liable pursuant to this
Point 3,3 opposite the Seller only for the fact that the
Purchase-Representational Shares are located in his exclusive, unrestricted and
unencumbered Property.

 



 

--------------------------------------------------------------------------------

 

 

3.4.

Provision Of Security. For the guarantee of the Purchase Price pursuant to Point
3,1. the Buyer pledges the Purchase-Representational Shares in a separate
agreement.

 

4.

Guarantee

 

4.1.

Guarantees. The Seller is liable and exclusively guarantees at the time of this
Sales Contract

 

(a)

(i) it is the exclusive and unrestricted Owner of the Purchase-Representational
Shares is, (ii) the Purchase-Representational Shares are free from charges and
rights of a third party (particularly freely of Pledge, Benefit, Pre-emption,
Take Up-s, Transformation, Option or other, this economically or legally
equaling Rights as well as Voting proxies) iii) is valid also regarding with the
Purchase-Representational Shares for connected Rights (as for example the
Qualification For Dividend); 

 

(b)

the Company since establishment - however constituted - did not make other
obligations. Paid-in capital at date of establishment was at a value of EUR
22.000.000 (less the foundation charges up to an amount of EUR 7,000) did not
pay to the governing body of the Company and the governing body is not limited
in the order over it, in particular by counterclaims;

 

(c)

the Seller had no  restrictions during the order over the
Purchase-Representational Shares and the transfer of the
Purchase-Representational Shares not conditional to third party approval;

 

(d)

the Purchase-Representational Shares or the Company have no sub-participations
or other third participation, which grant a portion of the property or profit of
the Company, in particular also no quiet associates, as well as no profit and/or
loss participation agreements, whatever exist; and

 

(e)

the Purchase-Representational Shares are not caught in controversy.

 

5.1.

Exclusion. The Seller is not responsible in particular for a certain value or a
certain yield capacity of the Purchase-Representational Shares. 

 

5.

Deadline

 

The Rights and Obligations connected with the Purchase-Representational Shares
go into effect on the date of this Sales Contract on the Buyer. For the
Purchase-Representational Shares, the buyer is entitled to an appropriate
portion of the economic result of the Company for the current financial
year. The same is valid for all and if necessary not referred dividend payments
which were allotted to the Purchase-Representational Shares, Amounts Of Capital
Impairment, Liquidation Proceeds. 

 



 

--------------------------------------------------------------------------------

 

 

6.

COSTS

 

The Buyer carries possible fees or taxes (with the exception of the personal
taxes of the Seller) as well as other expenses and costs from or in connection
with the deal or the execution of this agreement. In all other respects, each
party bears their personal costs,  fees or displays and those of their advisers
themselves.

 

7.

Final Clauses

 

7.1.

Contestation Renouncement. The parties do without the contestation of the
present agreement from each conceivable argument, in particular because of
shortening over half of the true value, because of mistake or because of
omission of the implicit basis of  contracts.

 

7.2.

Writing Requirement. All amendments and supplementations of this contract
require writing to its validity and the signing of both parties. 

 

7.3.

Safeguarding Clause. If individual provisions of this agreement, for any reason,
should become totally or partly legally ineffective or invalid, then thereby the
legal enforcement of the remaining provisions of this agreement is not
affected. In case of a any inefficacy of individual Provisions the invalid
Provision is valid automatically by that new valid provision as substituted,
with economic consideration of the outline of  objectives of this agreement.

 

7.4.

Right Succession. The rights and obligations of parties in connection with this
agreement ignore on their legal successors and if necessary the parties on
possible single and total legal successors to be transferred.

 

7.5.

Right Election, Area Of Jurisdiction. This agreement is subject to Austrian
Right under Exclusion of the Collision Regulations of international Private Law
and UN-Sale of Goods. For all resulting Law Cases from this Sales Contract,
including which question of coming off, which validity or dissolution, the
material competent tribunal competent for Vienna Internal City are exclusively
declared.

 

Vienna, June 6, 2013

 

 

By: /s/ Dr. Michael Pistauer  

EK Mittelstandsfinanzierungs AG

 

By:/s/ Nikolaus Strohriegel

Century Casinos Europe GmbH

 



 

--------------------------------------------------------------------------------